     Case 2:18-cv-01948-TLN-KJN Document 77 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MANFRED SHOCKNER,                                 No. 2: 18-cv-1948 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    DR. SOLTANIAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On October 15, 2020, the undersigned granted defendants’ request to opt

19   out of the Post-Screening ADR Project and vacated the settlement conference set before

20   Magistrate Judge Claire on November 16, 2020. (ECF No. 73.)

21          On October 15, 2020, the court received a letter from plaintiff containing his settlement

22   conference statement regarding defendants Vaughn and Smith, who are represented by the Office

23   of the Attorney General. On October 20, 2020, the undersigned ordered counsel for defendants

24   Vaughn and Smith to inform the court whether, in light of plaintiff’s October 15, 2020 letter, they

25   believe a settlement conference would be productive. (ECF No. 74.)

26          On October 22, 2020, counsel for defendants Vaughn and Smith informed the court that

27   they continue to believe that a settlement conference would not be productive. (ECF No. 75.)

28   ////
                                                       1
     Case 2:18-cv-01948-TLN-KJN Document 77 Filed 11/02/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that a settlement conference will not be
 2   rescheduled in this action.
 3   Dated: November 2, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
